                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

In Re:                                                ) Case No. 18-14878
                                                      )
   DAVID TAGGART ARKLEY                               ) Judge JESSICA E. PRICE SMITH
                                                      )
                                Debtor(s)             ) Chapter 7 Case
                                                      )

                             REQUEST FOR NOTICE TO CREDITORS
                                      TO FILE CLAIMS


TO THE CLERK, UNITED STATES BANKRUPTCY COURT:

         It appears to the trustee that there will be assets for distribution to creditors.

Please issue Notice to Creditors to File Claims.



                                                                  /s/ David O. Simon, Trustee
                                                                  David O. Simon, Trustee
                                                                  55 Public Square, Suite 2100
                                                                  Cleveland, OH 44113-1902
                                                                  (216) 621-6201; Fax (888) 467-4181
                                                                  david@simonlpa.com




  18-14878-jps        Doc 16      FILED 10/03/18        ENTERED 10/03/18 09:54:22             Page 1 of 1
